       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 1 of 49




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KIMBERLY MICHELLE PIERCE, as     *
Personal Representative and next of kin to,
                                 *
her father, THOMAS AVERY RAVEN   *
deceased, and as Personal Representative
                                 *
of the Estate of Thomas Avery Raven,
                                 *
                                 *
                                 *
     Plaintiffs,                 *
                                 *
vs.                              *                 CIVIL ACTION
                                 *
KIA MOTORS AMERICA, INC,         *                 FILE NO. 1:21cv-01814-MLB
KIA MOTORS MEXICO, S.A. de C.V., *
KIA GEORGIA, INC.,               *
HYUNDAI MOTOR AMERICA, INC.,     *
HYUNDAI MOTOR COMPANY,           *
HYUNDAI MOTOR GROUP, ZF TRW      *
AUTOMOTIVE HOLDINGS              *
CORPORATION, ZF ACTIVE           *
SAFETY and ELECTRONICS US LLC,   *
TAKATA RESTRAINT SYSTEMS, INC., *
JOYSON SAFETY SYSTEMS, KEY       *
SAFETY SYSTEMS, and ABC, INC.,   *
                                 *
     Defendants.                 *

               PLAINTIFFS’ FIRST AMENDED COMPLAINT

      COME NOW, Plaintiffs Kimberly Michelle Pierce, as Personal

Representative and next of kin to her father, THOMAS AVERY RAVEN, deceased,

and as Personal Representative of the Estate of Thomas Avery Raven, in the above-

styled action, by and through their attorneys of record, and file Plaintiffs’ First

                                         1
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 2 of 49




Amended Complaint, pursuant to Rule 15, against Defendants, KIA MOTORS

AMERICA, INC., KIA MOTORS MEXICO, S.A. de C.V., KIA GEORGIA, INC.,

HYUNDAI MOTOR AMERICA, INC., HYUNDAI MOTOR GROUP, HYUNDAI

MOTOR COMPANY, ZF TRW AUTOMOTIVE HOLDINGS CORPORATION,

ZF ACTIVE SAFETY and ELECTRONICS US LLC, TAKATA RESTRAINT

SYSTEMS, INC., JOYSON SAFETY SYSTEMS, KEY SAFETY SYSTEMS, and

ABC, Inc., and allege the following based upon information and belief and show the

Court as follows:

                                      CLAIMS

      Plaintiffs, as personal representatives, bring this lawsuit based on the

following causes of actions: Defective Products that were recalled for defective

brakes, engine component defects, defective airbags, restraint system defects and

failure to warn. The claims are Products Liability, Strict Liability, Wrongful Death,

Negligence, Gross Negligence, Failure to Warn, Breach of Implied Warranties,

Property Damage and Punitive Damages.

                                 INTRODUCTION

      This is a personal injury, negligence, products liability, wrongful death,

punitive damages lawsuit brought by the decedent Thomas Avery Raven’s personal

representative and next of kin. This action arises from Defendants’ failure to disclose

to Plaintiffs’ decedent and similarly situated consumers, despite its longstanding

                                          2
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 3 of 49




knowledge that millions of Kia and Hyundai vehicles were or would be recalled, that

the airbag control unit (ACU) was defective, and upon malfunctioning it created a

ripple effect of shutting down the proper operation and functioning of the seat-belt

restraint system. The engine component, safety restraint, and the braking system

were defective. Defendants knew or should have known about these defects before

these Kia and Hyundai vehicles were offered for sale. Defendants failed to correct

these dangerous defects or disclose them to their consumers like the decedent and

similarly situated consumers.

      Moreover, once the vehicles were on the road, Defendants failed to recall and

repair these defective vehicles for years, leading to hundreds or thousands of engine

failures, sudden stalls, fires, and smoke emanating from the defective engine

components. The defects of the airbag control unit (ACU) and engine component

caused the subject 2017 Kia Forte LX to experience catastrophic engine failure,

smoke, and the failure of the entire seat-belt system, and airbags system, fasteners

needed during a car collision, to malfunction. Specifically, during the subject

collision the malfunctioning of the airbag control unit (ACU) caused the decedent’s

seat-belt restraint system to fail, causing the decedent to experience a frontal impact

to his head and chest, hitting the steering wheel several times, and the engine to

smoke. The defect and malfunctioning of the 2017 Kia posed safety risks to the

operator/decedent of the 2017 Kia and consumers alike. This catastrophic wreck

                                          3
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 4 of 49




caused the decedent longstanding pain and suffering and resulted in a spinal fracture

to his neck, that left him a quadriplegic, caused and/or and contributed to Plaintiff

Raven’s untimely death six months after this wreck on November 19, 2019.

      The Defendants were well aware of the defective nature of its vehicles and the

danger and harm they posed to other drivers of the Hyundai\Kia vehicles and people,

who share the road with an increased risk of accident, injury, and/or death.

Decedent’s experience is by no means an isolated incident. The internet is replete

with examples of news reports blogs or other websites where other substantially

similar consumers have complained of the similar defects that the Plaintiff

experienced.   The National Highway Traffic Safety Administration (NHTSA)

website demonstrates the gravity of the defect. It is now known that car

manufactures, in general, and Kia, in particular, closely monitor NHTSA complaints

and have strict recall mandates on recalls after a defect claim is made, so there can

be no doubt that the Defendants have known of this issue for since 2006 from the

NHTSA website. The Office of Defects Investigation (“ODI”) is an office within

the NHTSA, which conducts defect investigations and administers safety recalls to

support the NHTSA’s mission to improve safety on the highways. A similar lawsuit

is attached hereto as Exhibit.   In Parks v. Hyundai Motor America, Inc. 258 Ga.

App. 876 (2002), the Court stated that “it has been recognized that consumer




                                         4
        Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 5 of 49




complaints about a product can create a jury issue as to whether a distributor or seller

should have reasonably known of a danger.”

                                       FACTS

                                           1.

      On May 31, 2017, when the now deceased Thomas Avery Raven and his

partner of twelve years, Ms. Cassonya Pugh, purchased their brand-new Kia Forte

LX for only $16,074.00, they were so happy and so proud. It was such a joy filled

day. Decedent Raven and Ms. Pugh could not have known at the time of purchase

that this brand-new car that they thought was such a deal was inherently dangerous,

catastrophically unsafe, and defective when it entered the stream of commerce and

would ultimately be the cause and/or contribute the Thomas Avery Raven’s death.

                                           2.

      Before the subject wreck, of May 1, 2019, the couple would smile when telling

the story of how their Kia Forte LX was new when purchased and had almost zero

miles on it.

                                           3.

      On May 1, 2019, at about 9:30 pm, Plaintiff Thomas Avery Raven was

traveling alone when he noticed smoke emanating from his Kia into the interior of

2017 Kia Forte LX. (See Exhibit #1 - Police Report). As Mr. Raven attempted to
                                           5
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 6 of 49




engage his braking system to stop the Kia Forte LX, the brake system failed. The

car would not stop. Simultaneously, Mr. Raven’s seatbelt failed to restrain him upon

impact and even though he repeatedly hit the car in front of him, the airbags also

failed to deploy. This vehicle failed to protect decedent Raven. The safety restraint

systems all failed on this Kia Forte LX, and the brake system failed. The smoke

coming into the cab of the car was coming from the Theta II Engine used by almost

all Kia and Hyundai vehicles made in the Americas, the United States and Mexico.

                                          4.

      On December 6, 2020, Car and Driver reported “Kia Recalls 295,000 Cars in

U.S. Recalled for Engine-Compartment Fire Risk” (See Exhibit #7).

      Kia Motors America and the National Highway Traffic Safety Administration

(NHTSA) have announced the recall of nearly 295,000 vehicles over a problem that

could lead to engine-compartment fires. NHTSA’s recall report states that owners

of potentially affected Kia models should be alert for “engine noise, illumination of

check-engine light [or] low-oil light, fuel smell, burning smell, oil leaking, smoke.”

Id.

      On the date of this horrible wreck, there was an electrical short causing

overstress on the engine, the airbag control unit, and all the safety components

suddenly malfunctioned. (There are numerous similar failures reported by other

                                          6
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 7 of 49




drivers of the Kia and Hyundai vehicles. (See Exhibit #4 - Similar Complaints).

Plaintiff Thomas Raven suffered a severe and permanent spinal cord injury (a

broken neck) in this wreck that left him a quadriplegic.

                                         5.

      On November 19, 2019, Plaintiff Raven died. He lived six months after the

crash. He sustained life altering injuries from this crash. For six long months, he

was unable to breathe on his own, walk, sit up, or take care of himself. For six long

months he suffered in hospitals and nursing homes struggling to breathe. The Death

Certificate of Mr. Raven lists his immediate causes of death as: a. Cardiopulmonary

Arrest; b. Chronic Respiratory Failure; c. Quadriplegia Secondary to Accident [Mr.

Raven died in large part due to driving a defective Kia automobile that failed to

protect him.]; and d. Congestive Heart Failure. (See Exhibit #3). Plaintiffs Raven

death was directly attributable to the wreck of May 1, 2019.

                                         6.

      Kia and Hyundai were the manufacturers of the subject vehicle.

      Kia Forte LX are manufactured in Mexico.            Kia Motors Mexico, the

Defendants and their auto part supplier, ZF TRW Automotive Holding Corp. et al

knew of the defects with the airbag control unit (ACU) and the Theta Engine used

in all American made vehicles Kias made in Mexico. Defendants all knew that Kia

                                         7
        Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 8 of 49




and Hyundai pretensioners, seatbelts, air bags, engine components were defective

and posed a great risk of injury and/or to occupants. The ACU detects the severity

of a wreck and is responsible for telling the airbags and seatbelt pretensioners to

deploy when necessary. The airbag control unit in these vehicles are susceptible to

electrical shorts and overstress during certain frontal wrecks. Defendants have long

known that if there is an electrical overstress the front airbags and the front seatbelt,

will fail to deploy. The brakes also failed to function.

                                           7.

      Since as early as 2006, there have been engine component fires and safety

system failures, and brake failures associated with Hyundai/Kia vehicles.

                   TOLLING AND STATUTES OF LIMITATIONS

      Any applicable statutes of limitations have been tolled by Defendants

knowing and active concealment and denial of the facts alleged herein. The decedent

could not have reasonably discovered the true, latent defective nature of the defect

until after the damage had already been done. Defendants have had an active duty to

disclose to the decedent and the public of the poor design, sub-standard materials, or

material defects; and that it will require costly repairs, poses a safety concern, and

diminish the resale value of the Kia and Hyundai vehicles. As a result of the




                                           8
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 9 of 49




concealment by Defendants, any and all applicable statute of limitations have

been tolled.

                                     PARTIES

                                          8.

           PERSONAL REPRESENTATIVE OF THE DECEDENT

      Plaintiff, Kimberly Michelle Pierce (called “Personal Representative”), is

next of kin to her father Thomas Avery Raven and Personal Representative of the

Estate of Thomas Avery Raven, deceased on November 19, 2019. There is a Probate

action pending through the Probate Court of Hall County, Georgia, Estate No. E-21-

280 for Letters of Administration.

      Plaintiff, Kimberly Michelle Pierce, as Personal Representative, is a resident

of the State of Georgia and has been a resident of the State of Georgia at all times

relevant to this case. Plaintiffs show that she is entitled to bring this action under

Georgia law for the injuries and wrongful death of her deceased father, Thomas

Avery Raven, and assert all the claims set forth herein in the various capacities set

forth above.

                                THE DECEDENT

                                          9.

      Plaintiffs’ decedent, Thomas Avery Raven (called “Plaintiffs’ decedent”),

was, at the time of the occurrence which made the basis of this lawsuit, a resident of

                                          9
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 10 of 49




the State of Georgia and resided in Gainesville, Georgia. At the time of his death on

November 19, 2019, Plaintiffs’ decedent Thomas Avery Raven was sixty-two (62)

years of age. See Exhibit #3 – Death Certificate & Obituary

      At the time of the wreck, on May 1, 2019, Plaintiffs’ decedent, Mr. Raven,

was the owner and operator of a 2017 Blue Kia Forte LX. The decedent purchased

the new Kia in reliance of advertisements that the vehicle was safe, usable and would

operate in accordance with the National Highway Traffic Safety (NHTSA)

standards. However, what the decedent received was a car that was defective

according to NHTSA and caused or significantly contributed to his death.




                                         10
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 11 of 49




      The police report indicates that the decedent’s vehicle struck vehicle 1 in the

rear multiple times before his Kia Forte LX stopped. Yet the airbags did not never

deploy (See photo above). Plaintiffs and the decedent suffered great losses as a

result of Defendants’ omissions and misrepresentations associated with the defects,

including, but not limited, loss of life, loss of limb, to out-of-pocket loss, funeral

expenses, pain and suffering, and medical specials.

      Neither the Defendants nor its agents, informed the decedent of the existence

of the known defects or defective vehicle designs, defective, manufacture, or its

inherent defects prior to his purchase of the subject vehicle. Kia/Hyundai did not

notify Plaintiff of any recalls of this vehicle before this wreck.       Despite the

Defendants having prior knowledge of the defective nature of its vehicle, as early as

2006. The Defendants continued to produce their potentially dangerous product and

put it into the stream of commerce.

                                  DEFENDANTS

                                         10.

      Defendant, Kia Motors America, Inc. (called “Defendant KMA”), is a

foreign profit corporation existing under the laws of California with its principal

place of business at 111 Peters Canyon Road, Irvine, California 92606, and may be

served through its Registered Agent, The Corporation Company (FL), 106 Colony

Park Drive, Suite 800-B, Cumming, Forsyth County, Georgia 30040-2794.

                                         11
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 12 of 49




                                         11.

      Defendant Kia Motors Mexico, S.A. de C.V., is located in Pesqueria,

NUEVO LEON, Mexico and is part of the Automobile Manufacturing Industry. Kia

Motors Mexico, S.A. de C.V. has 7,437 total employees across all its locations and

generates $7.29 billion (USD) in sales. There are 843 companies in the Kia Motors

Mexico, S.A. de C.V. corporate family. Defendant Kia Motors Mexico, S.A. de

C.V. may be served through its President, Jong Kun Lee at Kia Motors Mexico,

S.A. de C.V., Blvd. Kia No. 777 S/C Pesqueria, NUEVO LEON, 66650 Mexico.

                                         12.

      Defendant, Kia Georgia, Inc. (called “Defendant Kia Georgia”), is a foreign

profit corporation existing under the laws of Delaware with its principal place of

business at 7777 Kia Parkway, Attn: Tax, Dept/Finance, West Point, Troup County,

Georgia 31833, and may be served through its Registered Agent, The Corporation

Company (FL), 106 Colony Park Drive, Suite 800-B, Cumming, Forsyth County,

Georgia 30040-2794.

                                         13.

      Defendant, Hyundai Motor America, Inc. (called “Defendant HMA”), is a

foreign profit corporation existing under the laws of California with its principal

place of business at 10550 Talbert Avenue, Fountain Valley, California 92708, and




                                          12
      Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 13 of 49




may be served through its Registered Agent, National Registered Agents, Inc.,

289 South Culver Street, Lawrenceville, Fulton County, Georgia 30046-4805.

                                       14.

      Defendant Hyundai Motor Group, (called “Defendant HMG”), is a South

Korean multinational conglomerate headquartered in Seoul, South Korea, and is the

largest car manufacturer in the country. The group was formed through the purchase

of 51% of South Korea’s second largest car company, Kia Motors, by Hyundai

Motor Company in 1998. As of December 31, 203, Hyundai owns 33.88% of Kia

Motors. The Hyundai Kia Automotive Group also refers to the group of affiliated

companies interconnected by complex shareholding arrangements, with Hyundai

Motor Company regarded as the de facto representative of the group.

      Defendant Hyundai Motor Group may be served through its Legal

Department, 12, Heolleung-ro, Seocho-gu, Seoul, Korea.

                                       15.

      Defendant Hyundai Motor Company, (called “Defendant HMC”), and

previously mis-named as Hyundai Motor Corporation (misnomer) in the original

Complaint. Hyundai Motor Company is the parent company of Kia.

      Hyundai Motor Company is South Korea’s second-largest automobile

manufacturer after parent company Hyundai Motor Company, with sales of over 2.8




                                       13
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 14 of 49




million vehicles in 2019. As of December 2015, the Kia Corporation is minority

owned by Hyundai, which holds a 33.88% stake valued at just over US$6 billion.

Hyundai Motor Company is a Korean corporation with headquarters in Seoul, South

Korea, with a principal place of business at 231 Yangjae, Seocho-gu, Seoul, South

Korea 137-938, and may be served through its Legal Department, 12, Heolleung-

ro, Seocho-gu, Seoul, Korea.

                                       16.

      Defendant ZF TRW Automotive Holdings Corporation, ACU Component

Supplier, the airbags (called “Defendant ZF TRW”), is in Livonia, Michigan and is

part of the Automotive Parts Manufacturing Industry.       ZF TRW Automotive

Holdings Corporation has 68,037 total employees across all its locations and

generates $26.29 billion in sales (USD). There are 897 companies in the ZF TRW

Automotive Holdings Corporation corporate family. ZF TRW may be served

through its Chief Financial Officer, Gerald Dekker, 12001 Tech Center Drive,

Livonia, MI 48150.

                                       17.

      Defendant, ZF Active Safety and Electronics US LLC, (called “Defendant

ZF”), is a foreign profit corporation organized and existing under the laws of

Delaware with its principal place of business at 12001 Tech Center Drive., Livonia,

Michigan 48150. ZF is the manufacturer of the airbag control unit (ACU) in the

                                        14
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 15 of 49




vehicle model Kia, which detects the severity of a crash, then tells airbags and

seatbelt pretensioners to deploy when necessary. The ACU in the recalled vehicles

(including, but not limited to the subject vehicle, Kia Forte LX) may be susceptible

to electrical overstress during certain front crashes. If that happens (which it did in

this wreck), the front airbags and front seatbelt pretensioners fail to deploy as

needed, increasing the risk of severe injury or death to occupants.

      Defendant ZF may be served through its Registered Agent, Corporation

Service Company, 2 Sun Court, Suite 400, Peachtree Corners, Gwinnett County,

Georgia 30092.

                                         18.

      Defendant Takata Restraint Systems (called “Defendant Takata Restraint

Systems”) is a foreign profit corporation organized and existing under the laws of

Delaware with its principal place of business at 629 Green Valley Road, Greensboro,

North Carolina 27408. Takata Restraint Systems, Inc. may be served through its

Registered Agent, Corporation Service Company, 40 Technology Parkway South,

Suite 300, Norcross, Gwinnett County, Georgia 30092.

                                         19.

      Defendant Joyson Safety Systems (called “Defendant Joyson”), formerly

known as Key Safety Systems (KSS), is an American company that develops and

manufactures automotive safety systems. The company is a result of the merger

                                          15
         Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 16 of 49




between KSS and Takata Corporation after KSS acquired Takata. It is owned jointly

by Joyson Group (China) and PAG capital (Hong Kong). JSS is a foreign profit

corporation organized and existing under the laws of Delaware with its principal

place of business at 2025 Harmon Road, Auburn Hills, Michigan 48326 and may be

served through its President/CEO, Guido Durrer at 2025 Harmon Road, Auburn

Hills, Michigan 48326.

                                         20.

      Defendant Key Safety Systems (called “Defendant KSS”), is a global leader

in the design, development and manufacturing of automotive safety-critical

components and systems including airbags, seatbelts, and steering wheels. Their

products are featured in more than 300 vehicle models produced by over 60 well-

diversified customers worldwide. KSS is a foreign profit corporation organized and

existing under the laws of Delaware with its principal place of business at 2025

Harmon Road, Auburn Hills, Michigan 48326 and may be served through its

President/CEO, Guido Durrer at 2025 Harmon Road, Auburn Hills, Michigan

48326.

                                         21.

      Defendant, A and B and C, Inc. (called “Defendant ABC, Inc.”), are

unknown corporations that design, manufacture, supply defective parts, assemble,

test, market, promote, advertise, distribute, and sell the subject vehicle at issue in

                                         16
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 17 of 49




this lawsuit and described as a 2017 Blue Kia Forte LX (VIN #

3KPFK4A70HE142424) and are subject to the jurisdiction and venue of this Court

and liable to Plaintiff for the allegations contained herein. These defendants will be

named and served with Summons and Complaint once they are known.

                          NATURE OF THE ACTION

                                         22.

       This is a civil action arising out of catastrophic bodily injuries/death and

damage of property sustained by Plaintiffs’ decedent, Thomas Avery Raven, who

died, on November 19, 2019, because of catastrophic injuries he suffered in the

subject wreck. On May 1, 2019, Plaintiff’s decedent, Mr. Raven was the owner and

operator of a 2017 Blue Kia Forte LX (VIN: 3KPFK4A70HE142424) traveling

northward on Interstate 985 inside of Hall County, Georgia. Plaintiff was driving

safely when he saw smoke in the cabin of his Kia Forte LX. All the safety restraints

in the car failed.

       On this May 1, 2019, Plaintiffs’ decedent, Mr. Raven was traveling North on

Interstate 985 in the left lane behind Sabja Ali Khimani’s vehicle (non-party).

Before the wreck, Mr. Raven saw smoke coming into the cab of his 2017 Kia Forte

LX. As Mr. Khimani was slowing for traffic ahead, Mr. Raven began to apply his

brake, but they failed to engage and Mr. Raven’s vehicle slammed into the rear of




                                         17
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 18 of 49




Mr. Sabja Ali Khimani’s vehicle multiple times while the front tires continued to

spin, catch on fire, and disintegrated.

      See Exhibit #1 – Accident Report dated May 1, 2019, by Officer J. James

(Badge # 0172) c/o Georgia State Patrol -Post #6.

                                          23.

      Plaintiff, Kimberly Michelle Pierce, is the Personal Representative and next

of kin to her father, Thomas Avery Raven, deceased and as Personal Representative

of the Estate of Thomas Avery Raven, and has brought this action by Plaintiffs for

the purpose of recovering damages. Defendants are being sued for their defective

product, wrongful death, strict liability, negligence, and damages sustained as the

result of Plaintiffs’ decedent Raven’s catastrophic bodily injuries, including his

spinal cord injury that left him a quadriplegic and his untimely death, all as a result

of the negligent acts of the mis presentation and inactions of the Defendants.

Defendants failed to provide a vehicle that was safe and non-defective at the time of

the wreck.

                                          24.

      This wrongful death action includes, but is not limited to claims for general

negligence, gross negligence, reckless conduct, breach of warranty and strict

liability, fraudulent concealment, and punitive damages.




                                          18
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 19 of 49




                                           25.

      The Product Liability Defendants (as defined above) are liable to Plaintiffs for

their individual and collective acts, omissions, and involvement in developing,

testing, evaluating, manufacturing, distributing, advertising, conspiring to promote,

monitoring and/or selling a defective vehicle and having knowledge of said defective

product.

      The Defendants collectively, had knowledge of the unreasonable risks of the

defective vehicle. The claims asserted herein arise out of the design, manufacturing,

assembly, supplying, equipping, marketing, distribution, and sale of a defective, and

unreasonably dangerous automobile. On November 27, 2020, Hyundai and Kia

were fined $137 million for delaying US Engine failure recalls. See Exhibit #8.

      Kia has admitted that the engine compartment fires were a result of an

electrical short in the airbag control unit.

                                           26.

      On October 15, 2019, Hyundai and Kia set aside $758 million to settle a class

action lawsuit for engine failures and fires, there were 10 separate class action

lawsuits. Kia and Hyundai were also the subject of a safety governmental probe for

failure to timely recall millions of vehicles. Both companies have been the focus of

federal investigations related to the speed and scope of related recalls. The

companies must install now software to monitor for engine failure, provide lifetime

                                           19
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 20 of 49




engine warranties, and will include monetary compensation for past engine repairs

and loss of value.

                           JURISDICTION AND VENUE

                                             27.

      This Court has jurisdiction pursuant to 28 U.S.C. § 1332. Federal diversity

jurisdiction exists.    Plaintiffs are residents of Georgia and Defendants are

corporations with one of the Defendants’ principal place of business located in

Michigan. Therefore, complete diversity of citizenship exists. The amount in

controversy, exclusive of interest and costs, exceed the sum or value of $75,000.

This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

                                             28.

      Venue in the Northern District of Georgia is proper pursuant to 28 U.S.C. §

1391 because a substantial part of the events or omissions on which the claims

asserted herein occurred in this District and the subject contract was executed in the

district. Additionally, Defendants have placed a product in the stream of commerce

in this district and have received substantial revenue and profits from the sales and

leasing of said vehicles in this District.




                                             20
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 21 of 49




                                 BACKGROUND

                                         29.

      Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphs 1 through 28 above as if fully restated.

                                         30.

      Plaintiffs, as Personal Representatives, bring this action and sues for the

following:

      (a) Special damages for all medical, funeral, and other necessary expenses

         incurred by or on behalf of decedent Thomas Avery Raven due to his

         injuries and resulting death, on November 19, 2019, all of which

         proximately caused by the acts and omissions of defendants as set forth

         herein.

      (b) Compensatory damages for the conscious pain and suffering and severe

         emotional distress of Plaintiffs’ decedent, Thomas Avery Raven, which

         resulted from the occurrence made the basis of this lawsuit, and which was

         proximately caused by the acts and omissions of Defendants as set forth

         herein.

      (c) Fraud (full value of decedents’ life)– failure to disclose, concealed the

         defects and did not warn the decedent of the hazardous and defective

         condition of the vehicle at issue.

                                         21
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 22 of 49




      (d) Punitive damages brought in connection with the injuries, damages, and

         conscious pain and suffering incurred by Plaintiffs’ decedent, Thomas

         Avery Raven.

                               COUNT ONE
         Negligence, Gross Negligence, Willful and Wanton Conduct:
                       Design Defect as to Defendants

                                        31.

      Plaintiffs, as Personal Representatives, re-allege and incorporate herein the

allegations contained in paragraphs 1 through 30 above as if fully restated.

                                        32.

      At all times relevant herein, Defendants designed, selected, inspected, tested,

assembled, equipped, marketed, distributed, supplied and/or sold vehicle and its

components, including the subject vehicle, Kia Forte LX.

                                        33.

      At all times relevant to this action, the Defendants were responsible for the

design, selection, inspection, testing manufacture, assembly, equipping, marketing,

distribution, and sale of a defective, and unreasonably dangerous automobile,

including defective engines, defective electrical systems, defective airbags systems,

defective autonomous emergency braking systems (AEB), and forward collision

warning (FCW) systems. All of which was reported and documented to the

NHTSA regarding the 2017 Kia Fort LX, the subject vehicle in this action.

                                         22
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 23 of 49




Plaintiffs’ decedent suffered injury and wrongful death and Plaintiffs have incurred

damages as a direct and proximate result of the design defects existing in the Blue

2017 Kia Forte LX causing the Manufacturer Defendants, distributors, and suppliers

to be liable to Plaintiffs due to the defective nature of the subject vehicle.

                                COUNT TWO
          Negligence, Gross Negligence, Willful and Wanton Conduct:
             Design and Manufacturing Defects as To Defendants


                                          34.

      Plaintiffs, as Personal Representatives, re-allege and incorporate herein the

allegations contained in paragraphs 1 through 33 above as if fully restated.

                                          35.

      At all times relevant herein, Defendants, took part in and/or were responsible

for the manufacture, selection, inspection, testing, design, assemble, equipment,

marketing, distribution, supplied parts and/or sale of the vehicle and its component

parts, including but not limited to its defective airbag system.

                                          36.

      Defendants manufactured installed, distributed, the vehicle and its airbag

system, and the (ACU) airbag components unit each Defendant owed Plaintiffs a

duty of reasonable care to manufacture, select, inspect, test, assemble, equip, market,

distribute, and sell the vehicle and its components, including the airbag system, so



                                           23
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 24 of 49




that it would provide a reasonable degree of occupant protection and safety,

especially during normal routine driving.

                                          37.

      At all times relevant herein, as manufactured, selected, inspected, tested,

assembled, equipped, marketed, distributed, ZF and/or supplied defective ACU

components and/or sold by Defendants Hyundai and Kia, the vehicle (Kia Forte LX)

is and was defective, unreasonably dangerous, and unsafe for foreseeable users and

occupants because its airbag system was inadequately designed and constructed, and

failed to provide the degree of occupant protection and safety.

                                          38.

      At all times relevant herein, Defendants each were collectively and

respectively negligent, grossly negligent, willful, wanton, reckless and careless and

breached their duties of care owed to Plaintiffs by:

      a. Failing to adopt and implement adequate safety procedures and policies.

      b. Failing to manufacture, test, assemble and/or install the airbag system so

         as to prevent it from spontaneously deploying with excessive force to

         injure drivers and passengers upon air bag deployment.

      c. Failing to exercise reasonable care in the manufacturer of the subject

         vehicle and its airbag system.




                                          24
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 25 of 49




      d. Failing to exercise reasonable care in the testing of the subject vehicle and

         its airbag system.

      e. Failing to exercise reasonable care in the inspection of the subject vehicle

         and its airbag system.

      f. Failing to adopt and implement adequate warnings regarding subject

         vehicle and its airbag system.

      g. Failing to incorporate appropriate quality assurance procedures in design

         of the subject vehicle’s airbag system.

      h. Failure to timely institute recalls within five days of knowledge of defect:

         and

      i. On such other and further particulars as the evidence may show.

                                           39.

      By reason of the foregoing, Plaintiffs are entitled to recover for all general and

special damages sustained as a direct and proximate result of Defendants’ negligent

and grossly negligent acts or omissions.

                                COUNT THREE
          Strict Liability In Tort Negligence – O.C.G.A. § 51-11-11.1

                                           40.

      Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphs 1 through 39 above as if fully restated.



                                           25
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 26 of 49




                                         41.

      At all times relevant herein, there was in full force and effect certain statutes

of the State of Georgia pertaining to Sellers of Defective Products as set forth in

O.C.G.A. §51-1-11.1.

                                         42.

      Pursuant to O.C.G.A. §51-1-11.1, Defendants are strictly liable for designing,

testing, manufacturing, distributing, selling, supplying, and/or placing a defective

and unreasonably dangerous product into the stream of commerce.

                                         43.

      At all times relevant herein, the subject vehicle and its seatbelt, airbag system

and engine were defective and unreasonably dangerous as to its design, manufacture,

distribution, and warnings, causing the vehicle to be in a defective condition that

made it unreasonably dangerous for its intended use.

                                         44.

      At all times relevant herein, Defendants took some part in the manufacture

and sale of the subject vehicle and its airbag system, defective engine component

and defective braking system prior to the wreck on May 1, 2019.

                                         45.

      At all times relevant, the subject vehicle was being used in an intended and/or

foreseeable manner when the wreck alleged herein occurred. Mr. Raven neither

                                         26
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 27 of 49




misused nor materially altered the subject vehicle, and upon information and belief,

the subject vehicle was in the same or substantially similar condition that it was in

at the time of purchase.

                                        46.

      At all times relevant herein, the subject vehicle is and was unreasonably

dangerous and defective because it was designed, manufactured, and/or sold with a

defective seatbelt, airbag system, defective braking system, and engine which had

an electrical short causing smoke in engine department and short circuit all safety

systems. Plaintiffs’ decedent broke his neck and as a proximate result died.

                                        47.

      At all times relevant herein, Defendants were aware of feasible alternative

designs which would have minimized or eliminated altogether the risk of injury

posed by the vehicle and its airbag system.

                                        48.

      At all times relevant herein, Defendants had a duty to warn users of the

dangers associated with the subject vehicle and its airbag system.

                                        49.

      At all times relevant herein, Defendants failed to warn of the inherent and

latent defects that made this product dangerous and unsafe for its intended use.




                                         27
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 28 of 49




                                           50.

       At all times relevant herein, Defendants failed to design, test, manufacture,

inspect, and/or sell a product that was safe for its intended use.

                                           51.

       As a direct and proximate result of the Defendants negligence and the

breaches complained herein, Plaintiffs’ decedent suffered serious and permanent

injuries including a broken neck, paraplegic, and death. Plaintiffs’ decedent survived

this wreck for a short period of time incurring excruciating pain and suffering,

paraplegic in need of twenty-four-hour care, mental anguish, and extreme emotional

distress, from the wreck on May 1, 2019, and his ultimately death six months after

this crash that was attributable to the defendants’ action and/or in actions.

                                           52.

       Wherefore, Plaintiff’s demand judgment against Defendants for wrongful

death, all actual and compensatory damages suffered, as well as for punitive

damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such

further relief as this Honorable Court and/or jury may deem just and proper.




                                            28
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 29 of 49




                                 COUNT FOUR
                        Failure To Warn As To Defendants

                                          53.

      Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphs 1 through 52 above as if fully restated.

                                          54.

      At all times relevant herein, Defendants, as manufacturers, suppliers of parts

and distributers of subject vehicle and its safety restraints, engine components

system, and braking systems owed duties to warn of foreseeable dangerous

conditions of the subject vehicle which would impair its safety.

                                          55.

      At all times relevant herein, Defendants knew or should have known that the

subject vehicle, its safety restraint system, its airbag system, braking system, and its

engine components were defective, particularly in a frontal crash.

                                          56.

      At all times relevant herein, Defendants had no reason to believe that users

would realize this potential danger.

                                          57.

      At all times relevant herein, Defendants affirmatively failed to exercise

reasonable care to inform users of the vehicle’s dangerous condition created by the



                                          29
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 30 of 49




defective airbag system, defective safety restraint system, engine component

systems and defective braking systems.

                                           58.

       As a direct and proximate result of Defendants’ failure to warn of the dangers

posed by the defective airbag system in the subject vehicle and the breaches

complained herein, Plaintiffs’ decedent suffered injuries including excruciating pain

and suffering, inability to breathe on his own, care for his personal needs, mental

anguish, and emotional distress, from the wreck of May 1, 2019.

                                           59.

       By reason of the foregoing, Plaintiffs are entitled to recover for all general and

special damages sustained as a direct and proximate result of Defendants’ negligent

and grossly negligent acts or omissions.

                                           60.

       Wherefore, Plaintiffs demand judgment against Defendants, jointly and

severally, for all actual and compensatory damages suffered, as well as for punitive

damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such

further relief as this Honorable Court and/or jury may deem just and proper.




                                            30
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 31 of 49




                                COUNT FIVE
                Breach of Implied Warranties As To Defendants

                                         61.

      Plaintiffs re-allege and incorporates herein the allegations contained in

paragraphs 1 through 60 above as if fully restated.

                                         62.

      At all times relevant herein, Defendants were/are “merchants” as to the subject

vehicle within the meaning O.C.G.A. § 11-2-104.

                                         63.

      At all times relevant herein, Defendants manufactured and sold the subject

vehicle component which is a “good” within the meaning of these statutory

provisions. Consequently, pursuant to O.C.G.A. § 11-2-314, at the time of sale, the

Hyundai/Kia duo impliedly warranted that the subject vehicle was merchantable,

including that it was fit for its ordinary purposes as safe passenger vehicles that it

could pass without objection in the trade, and that it was adequately contained,

packaged, and labeled.

                                         64.

      At all times relevant herein, Defendants Hyundai/Kia breached the implied

warranty of merchantability as it concerns Plaintiff because the subject vehicle was

not fit for the ordinary purposes for which it was anticipated to be used, namely as a

safe passenger motor vehicle.
                                         31
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 32 of 49




                                        65.

      Specially, the subject vehicle’s seatbelt system, airbag system and engine

were unreasonably dangerous and defective because they were designed,

manufactured, and sold defected and therefore, would not pass without objection in

the trade.

                                        66.

      At all times relevant herein, Defendants further breached the implied warranty

of merchantability to Plaintiffs because the subject vehicle was not adequately

contained, packaged, and labeled in that the directions and warnings that

accompanied the subject vehicle did not adequately warn its owner in light of the

defective airbag system which might and could explode spontaneously.

                                        67.

      As a proximate result of the Defendants breach of the implied warranty of

merchantability, Plaintiffs’ decedent suffered serious and permanent injuries

including scarring, excruciating pain and suffering, mental anguish, and emotional

distress, from the wreck of May 1, 2019. By Defendants’ conduct as described

herein, including knowledge of the defects inherent in the vehicles and Defendants’

actions, and inaction, in the face of the knowledge, Defendants have failed to comply

with their obligations under their written and implied promises, warranties, and

representations.

                                         32
        Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 33 of 49




                                           68.

        By reason of the foregoing, Plaintiffs are entitled to recover for all general and

special damages proximately caused by Defendant Hyundai’s breaches of the

implied warranty of merchantability arising and resulting from the wreck of May 1,

2019.

                                           69.

        Wherefore, Plaintiffs demand judgment against Defendants, jointly and

severally, for all actual and compensatory damages suffered, as well as for punitive

damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such

further relief as this Honorable Court and/or jury may deem just and proper.

                             COUNT SIX
        STRICT LIABILITY /DUTY TO WARN/FAILURE TO INSPECT

                                           70.

        Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphs 1 through 69 above as if fully restated.

                                           71.

        Under O.C.G.A. §51-1-11 and other applicable case law, Defendants are

strictly liable to Plaintiffs for failing to warn occupiers, such as Plaintiffs’ decedent,

of its defective airbag AUC and engine in subject vehicle. Defendants’ breach of



                                            33
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 34 of 49




the statutorily imposed warranty, whether express or implied, gives rise to strict

liability.

                                         72.

      At all times relevant herein, the subject vehicle and its airbag system was

defective and unreasonably dangerous as to its design, manufacture, distribution,

and warnings, causing the vehicle to be in a defective condition that made it

unreasonably dangerous for its intended use.

                                         73.

      At all times relevant herein, all Defendants took some part in the manufacture,

sale and distribution of the subject vehicle and its defective airbag system. At all

times, the subject vehicle, that Plaintiff occupied, was defective and unsafe. The

defects caused serious injuries to Plaintiff in an intended and foreseeable manner.

                                         74.

      At all times, relevant, the subject vehicle was being used in an intended and/or

foreseeable manner when the incident alleged herein occurred. Plaintiffs’ decedent

neither misused nor materially altered the subject vehicle.

                                         75.

      At all times relevant herein, the subject vehicle is and was unreasonably

dangerous and defective because of it design.




                                         34
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 35 of 49




                                         76.

      At all times relevant herein, Defendants had a duty to warn users and

Plaintiffs’ decedent of the dangers associated with the vehicle and its defective

airbag system, seatbelt, engines, and braking system. Defendants failed to exercise

reasonable care to inform users, such as Plaintiffs’ decedent, of the failure of the

safety system.

                                         77.

      At all times relevant herein, Defendants failed to inspect the car before it was

sold for use in an intended and foreseeable manner.

                                         78.

      As a direct and proximate result of the Defendants negligence, failures,

omissions, and breaches complained of herein, Plaintiffs’ decedent suffered severe

injuries and death.

                                         79.

      As a direct and proximate cause of the Defendants’ breach of warranties, as

set forth above, the Plaintiffs’ decedent sustained injuries and damages in an amount

to be determined at trial.




                                         35
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 36 of 49




                                 COUNT SEVEN
                             ZF TRW and ZF ACTIVE
                               STRICT LIABILITY

                                         80.


      Plaintiffs re-allege and incorporates herein the allegations contained in

paragraphs 1 through 79 above as if fully restated.

                                          81.

      The Defendants including ZF-TRW and ZF Defendants designed, selected,

manufactured, distributed, assembled, equipped, marketed and or sold the defective

airbag control units (“ACUs”), which is part of the airbag systems equipped in

vehicles such as the one Plaintiff’s Decedent was driving on the date of incident.

Plaintiff’s Decedent contained defendant ACU component’s defective airbags,

seatbelts, engines, and brakes which did not properly function during Decedent’s

collision, resulting in an utter failure of the safety system in the subject Kia.

                                         82.

      ZF and ZF-TRW Defendants manufactured and equipped the Kia Forte with

a defective ACU component without disclosing the known ACU Defect, which

places drivers and occupants of the vehicles at risk for serious injury or death. The

airbag systems in the vehicle contained ACUs that sense vehicle crashes and

evaluate whether deployment of airbags and other safety restraints is necessary in

the event of an impact. The ACUs contain an electronic component—an application
                                           36
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 37 of 49




specific integrated circuit (“ASIC”)—which monitors signals from other crash

sensors located in the Defective Class Vehicles. The ACUs are intended to have

electrical wiring and circuitry that prevent the transmission of harmful signals that

may damage the ASIC. However, the ACUs in the Decedent’s vehicles did not

contain sufficient ASIC protection and experienced electrical overstress (“EOS”),

which lead to safety system failure. EOS causes the ACUs to stop working without

any warning to drivers or occupants of the vehicles, resulting in failure of the airbags

and other safety restraints to deploy when needed, subjecting consumers and people

like Plaintiff’s Decedent to injury and death.

      In March 2018, the National Highway Traffic Safety Administration’s

(“NHTSA”) Office of Defects Investigation (“NHTSA ODI”) opened a preliminary

evaluation (“PE”) investigation into the ACU Defect based on six frontal crashes

where airbags did not deploy, reported via Early Warning Reporting between 2012

and 2017. These crashes resulted in six injuries and four deaths. ZF-TRW was

identified as the supplier of the defective ACUs and the Case MDL No. 2905

Document 1-1 Filed 06/05/19 Page 8 of 21 7 investigation focused on certain

Hyundai America and Kia America vehicles containing the ACU Defect. Hyundai

and Kia also conducted recalls as a result of the NHTSA investigation and

communicated with the ZF-TRW Defendants and NHTSA regarding the ACU

Defect. Although the ZF and ZF-TRW Defendants and Vehicle Manufacturer

                                          37
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 38 of 49




Defendants have long known of the ACU Defect and associated safety risks, they

failed to act within a reasonable time to stop the sale of defective ACUs and/or the

sale and lease of Vehicles that contain the defective ACU.

      Kia/Hyundai/ACU is unreasonably and dangerously defective in its design,

manufacture, and as marketed in the following particulars:

       a) Defendants, including ZF and ZF-TRW, failed to adequately warn the

Decedent, other consumers, or the public in general, about the unsafe and defective

condition and design of the vehicle so that individuals like Decedent Raven could

make informed and prudent decisions regarding traveling or riding in such vehicles;

and

      b) Defendants, including ZF and ZF-TRW, failed to implement safe,

technologically feasible, and economically practical design alternatives which

would have mitigated or cured the design defects noted above. The defective nature

of the ACU unit was the proximate cause of the injuries and damages sustained by

Plaintiff’s Decedent, as set forth herein, thus rendering Defendants strictly liable.

                                                83.

      By reason of the foregoing, Plaintiffs are entitled to recover for all general and

special damages sustained as a direct and proximate result of Defendants’ negligent

and grossly negligent acts or omissions.




                                           38
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 39 of 49




                        (ABC DEFENDANT LIABILITY)

                                          84.

      Plaintiffs re-allege and incorporate herein the allegations contained in

paragraphs 1 through 83 above as if fully restated.

                                          85.

      The ABC Defendants listed in this Complaint, whose identities at this time

are unknown, are also liable to Plaintiffs’ decedent for his wrongful death, in strict

liability, negligence, breach of expressed and implied warranty, fraud and

misrepresentation, negligent and reckless misrepresentation, and conspiracy to

defraud and fraudulently conceal, as well as those other actions pled in this

Complaint.

                                          86.

      As a direct and proximate result of the aforementioned illegal and tortious

acts, Plaintiffs’ decedent was injured and suffered damages including, but not

limited to: severe and permanent physical injuries and wrongful death; physical pain

and suffering; mental pain and suffering; impairment; disability; disfigurement;

mental anguish; loss of capacity for the enjoyment of life; time in life that could have

been spent doing things other than going to doctors; physically suffering, and

undergoing medical monitoring; lost earnings and lost earn capacity; expense of

hospitalization, medical and nursing care and treatment and medical monitoring; fear

                                          39
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 40 of 49




and mental anguish concerning future medical problems including but not limited to

those associated with his death; and as otherwise set forth under this Complaint.

                                 COUNT EIGHT
                                  DAMAGES

                                        87.

      Plaintiffs, as Personal Representatives, re-allege and incorporate herein the

allegations contained in paragraphs 1 through 86 above as if fully restated.

                                        88.

      As a result of Defendants’ negligence, Plaintiffs’ decedent, Thomas Avery

Raven, suffered catastrophic and fatal injuries.       As a result of Defendants’

negligence, Plaintiffs’ decedent, Thomas Avery Raven sustained the following

injuries: broken neck, spinal cord injury at C-5, and paralyzed from the neck down,

and death.

      Special Damages

      Compensatory Damages

      Full Value of his life

                             COUNT NINE
                        FRAUDULENT CONCEALMENT

                                          89.

      Plaintiffs re-allege and incorporates herein the allegations contained in

paragraphs 1 through 88 above as if fully restated.

                                         40
      Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 41 of 49




                                       90.

      All applicable statutes of limitation have also been tolled by Defendants’

knowing, active and ongoing fraudulent concealment of the facts alleged herein.

Defendants concealed the defects, minimized the cause, effects, and dangers of the

defects, and failed to disclose or remedy the defects. Defects existed in certain

Hyundai and Kia vehicle that could lead to sudden engine failure and that the

manufacturers knew of but chose to conceal the defects nature could pose a risk of

crash, vehicle damage and or death.

                                       91.

      Kia and all the Defendants knew of the recalls since ‘2012 but chose to not

remedy the defects in its automobile. NHTSA said in investigation documents that

Hyundai limited the recall to engines made before April 2012, saying it solved the

manufacturing problem after that. Defendants DID NOT. In addition, Kia did not

recall its cars and SUVs with the same 2.4 litter and 2 liter “Theta II” engines,

contending they were made on a different assembly line at a plant in Alabama/West

Point, Georgia.

                                       92.

      18 months after the 2015 recall, both automakers Kia and Hyundai announced

recalls 1.2 million more vehicles for the same problem, including models the

automaker originally said were not affected, according to NHTSA when it opened

                                       41
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 42 of 49




the investigation. Engine failure and fire problem with Hyundais and Kias have

plagued the companies for more than five years, affecting the owners of more than

8 million vehicles. Data collected by the Center for Auto Safety show 31 U.S. fire

and engine related recalls from Hyundai and Kia since 2015. The recalls involve

more than 20 models from the 2006 through 2021 model years totaling over 8.4

million vehicles.

                                        93.

      The Defendants intentionally concealed, suppressed, and failed to disclose the

material facts that the vehicle at issue had design and manufacturing defects that

could result in sudden and catastrophic restraint failure, engine stalling, brake

failure, and smoke. Defendants knew or should have known the true facts, due to

their involvement in the design, installation, calibration, manufacture, durability

testing, and warranty service of said vehicle. And yet, at no time, did any of these

Defendants reveal the truth to Plaintiffs’ decedent. By reason of the foregoing,

Plaintiffs are entitled to recover for all general and special damages proximately

caused by Defendants’ fraudulent concealment and untimely recall measures.




                                        42
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 43 of 49




                        COUNT TEN
        DEFENDANTS TAKATA AND JOYSON SAFETY SYSTEM

                                         94.

      Plaintiffs re-allege and incorporates herein the allegations contained in

paragraphs 1 through 93 above as if fully restated.

                                         95.

      The entire safety restraint system failed in this crash on May 1, 2019. The

infamous Takata seatbelts failed to lock and restrain. The airbags failed to deploy.

Almost all of Takata entities are now in bankruptcy, based in large part because of

the lawsuits filed or pending against the Takata entities.

                                COUNT ELEVEN
                              PUNITIVE DAMAGES

                                         96.

      Plaintiffs, as Personal Representatives, re-allege and incorporates herein the

allegations contained in paragraphs 1 through 95 above as if fully restated.

                                         97.

      The conduct of each Product Liability Defendant, as set forth hereinabove,

was intentional, willful, wanton, oppressive, malicious, and reckless, evidencing

such an entire want of care as to raise the presumption of a conscious indifference

to the consequences in that each Product Liability Defendant acted only out of self-

interest and personal gain.   Defendants engaged in a cost benefit analysis. Such

                                          43
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 44 of 49




conduct evidences a specific intent to cause harm to Plaintiffs’ decedent as provided

under O.C.G.A. § 51-12-5.1.

                                         98.

      There had been almost countless complaints regarding the defective Kia and

Hyundai vehicles, in which the Defendants failed to correct. Accordingly, punitive

damages should be imposed against each Product Liability Defendant pursuant

O.C.G.A. § 51-12-5.1 and other applicable laws, to punish and deter each such

Defendant from repeating or continuing such unlawful conduct.

                                         99.

      Hyundai and Kia were fined $137 million dollars according to Associated

Press Article written by Tom Krisher on November 27, 2020. “It’s critical that

manufacturers appropriately recognize the urgency of their safety recall

responsibilities and provide timely and candid information to the agency about all

safety issues, “NHTSA Deputy Administrator James Owens said in a statement.

                                        100.

      The U.S. safety agency (NHTSA) opened its probe in 2017 after Hyundai

recalled about 470,000 vehicles in September of 2015 because debris from

manufacturing could restrict oil flow to connecting rod bearings. That could make

the bearings wear out and fail, potentially causing the four-cylinder engines to stall

or catch fire. The repair was an expensive engine block replacement.

                                         44
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 45 of 49




                                         101.

      NHTSA said in investigation documents that Hyundai limited the recall to

engines made before April of 2012, saying it solved the manufacturing problem after

that. In addition, Kia did not recall its cars and SUVs with the same 2.4 liter and 2-

liter “Theta II” engines, contending they were made on a different assembly line at

a plant in Alabama.        But 18 months after the 2015 recall, both automakers

announced recall of 1.2 million more vehicles for the same problem, including

models the automakers originally said were not affected, NHTSA said when it

opened the investigation. Engine failure and fire problems with Hyundais and Kias

have plagued the companies for more than five years, affecting the owners of more

than 8 million vehicles.

                                         102.

      In June of 2018, NHTSA opened two more investigations of the automakers

that have yet to be resolved. The agency said it had owner complaints of more than

3,100 fires, 103 injuries and one death. It granted a petition seeking the probes filed

by the nonprofit Center for Auto Safety, a consumer advocacy group. Jason Levine,

executive director of the center, said they petitioned NHTSA seeking an investigation

because no one seemed to be listening to complaints from Hyundai and Kia owners.




                                          45
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 46 of 49




      The new investigations, one for Hyundai and the other for Kia, covered non-

crash fires in almost 3 million vehicles across the model lineups of the affiliated

Korean automakers.

      Data collected by the Center for Auto Safety show 31 U.S. fire and engine-

related recalls from Hyundai and Kia since 2015. The recalls involve more than 20

models from the 2006 through 2021 model years totaling over 8.4 million vehicles.

      In some cases, such as nearly 200,000 vehicles recalled in September for

braking system electrical shorts, the automakers urged owners to park them outside

because fires could start after the vehicles were turned off. There also were recalls

for brake fluid leaks, fuel pump cracks, damaged catalytical converters and

problems with fuel igniting prematurely in the cylinders, all of which could set

engines ablaze. (See Exhibit #8)

      WHEREFORE, Plaintiff, Kimberly Michelle Pierce, as Personal

Representative and next of kin to her father, THOMAS AVERY RAVEN, deceased,

and as Personal Representative of the Estate of Thomas Avery Raven, prays that

they have a trial on all issues and judgment against the Defendants as follows:

      a. That summons issue and service of process be perfected upon Defendants,

         requiring Defendants to be and appear in this Court within the time

         required by law and to answer this Complaint.




                                         46
      Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 47 of 49




     b. That Plaintiffs recovers special damages, including, but not limited to, the

        full value of past medical expenses in an amount to be proven at trial.

     c. That Plaintiffs recover general damages for mental and physical pain and

        suffering and emotional distress in an amount to be determined by the

        enlightened conscience of the jury.

     d. That Plaintiffs recover punitive damages against Defendant in an amount

        to be determined by the enlightened conscience of the jury.

     e. That Plaintiffs be awarded their reasonable attorney’s fees and litigation

        expenses and costs of this action.

     f. That Plaintiffs recover such other and further relief as is just and proper;

        and

     g. That all issues be tried before a jury.

     This 15th day of June 2021.

                                      WILLIAMS & ASSOCIATES
                                      LAW FIRM, P.C.

                                      /s/ Rita T. Williams
                                      Rita T. Williams
                                      GA State Bar No. 763978
                                      Ledia L. Regis
                                      GA State Bar No. 750281
                                      Attorneys for Plaintiffs
220 Church Street
Decatur, GA 30030
(404) 370-3783
(404) 370-0884 fax
Email: rtwilliams@williamsandassoc.com
                                         47
       Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 48 of 49




    CERTIFICATE OF SERVICE AND COMPLIANCE WITH L.R. 5.1

      This is to certify that I have this date served a copy of the within and foregoing

Plaintiffs’ First Amended Complaint with the Clerk of Court and upon all counsel

of record using the CM/ECF system will automatically send email notification of

such filing or via U.S. Mail to the following:

                                Myrece Rebecca Johnson
                                  C. Bradford Marsh
                          Swift Currie McGhee & Hiers, LLP

                                   Glenn Scott Bass
                            Scrudder Bass Quillian Horlock
                                Taylor & Lazarus, LLP

                                 Collier West McKenzie
                                Robert Matthew Shoemaker
                                    Jones Cork, LLP

      This is to further certify that the foregoing complies with the font and point

selections approved by the Court in Local Rule 5.1. It is prepared in Times New

Roman 14-point font.

      This 15th day of June 2021.

                                        WILLIAMS & ASSOCIATES
                                        LAW FIRM, P.C.

                                        /s/ Rita T. Williams
                                        Rita T. Williams
                                        GA State Bar No. 763978
                                        Ledia L. Regis
                                        GA State Bar No. 750281
                                        Attorneys for Plaintiffs

                                          48
      Case 1:21-cv-01814-MLB Document 41 Filed 06/15/21 Page 49 of 49




220 Church Street
Decatur, GA 30030
(404) 370-3783
Email: rtwilliams@williamsandassoc.com




                                    49
